Exhibit 10.2

 

FIRST AMENDMENT TO TERADYNE, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

January 6, 2000

 

WHEREAS, effective January 1, 1993, Teradyne, Inc. (the Employer) adopted the
Teradyne, Inc. Supplemental Executive Retirement Plan (DB SERP); and

 

WHEREAS, the Employer has reserved the right to amend the DB SERP in accordance
with its provisions; and

 

WHEREAS, the Employer, effective January 1, 1980, adopted the Retirement Plan
for Employees of Teradyne, Inc., (Retirement Plan) which was subsequently
amended and restated as of January 1, 1987 and further amended as of January 1,
1989 and amended and restated effective as of January 1, 2000;

 

NOW, THEREFORE, the DB SERP is hereby amended effective as of the date of
execution below as follows:

 

Article 4.4 of the DB SERP is hereby deleted and the following new Article 4.4
inserted in lieu thereof:

 

“ARTICLE 4.4 PAYMENT OF BENEFITS

 

4.4.1 Payment of Retirement Income

 

Retirement income shall be paid the first day of each month commencing upon the
later of the Member’s Normal Retirement Date or the date on which such Member
attains his or her Social Security Retirement Age, as the case may be, unless
the Member is eligible for and has elected to have his or her retirement income
payments commence on the Member’s Early Retirement Date or the Member’s
Disability Retirement Date.

 

-1-



--------------------------------------------------------------------------------

4.4.2 Life Annuity

 

The annual amount of retirement income payable to any Member who is not legally
married on his or her retirement commencement date or who is married but has
made a valid election to receive his or her retirement income in the form
specified in this section 4.4.2 rather than in the form specified in 4.4.3 of
the DB SERP shall be payable for the life of the Member only, unless another
optional form of payment has been elected pursuant to Section 4.4.4 below.

 

4.4.3 Automatic Joint and Survivor Annuity for Married Members

 

Except as otherwise provided herein, retirement income payable hereunder to any
Member who is legally married on his or her retirement income commencement date
will be automatically paid to the Member and his or her Spouse in the form of a
joint and survivor annuity. The joint and survivor annuity shall provide for
retirement income to the Member and the Member’s Spouse in the same amount and
the same manner as if the Member had elected Option B of section 4.4.4 below,
providing for 50 percent of the Member’s reduced retirement income to be
continued to his or her Spouse as contingent annuitant.

 

4.4.4 Optional Forms

 

At any time prior to the actual retirement date or other termination of
employment date, a Member may elect, in lieu of either the life annuity form
described in section 4.4.2 above or the joint and survivor annuity form
described in section 4.4.3, whichever is applicable, to

 

-2-



--------------------------------------------------------------------------------

receive retirement income under Section 4.4.2 or any one of the options
described below, provided however that any such election shall be subject to the
prior approval of the Committee. An optional form shall be the Actuarial
Equivalent, as defined in 2.1(b) of the Retirement Plan, of the life annuity
described in section 4.4.2 that would otherwise be payable to the Member.

 

Option A – Period Certain and Life Option. A reduced rate of retirement income
payable to the Member during his or her retired life, but guaranteed for a
period of 5,10, or 20 years, at the election of the Member, from the date
retirement income commences. If the Member dies before expiration of the period
certain, payments shall be continued to the Member’s designated beneficiary for
the remainder of the period certain.

 

If the Member’s designated beneficiary dies while further payments are due, such
further payments shall be made to any person designated by the Member as an
alternate beneficiary, or, in the absence of such designation, the value of such
payments shall be paid to the estate of the last surviving beneficiary in one
lump sum. If the Member dies after this Option A has gone into effect, but has
failed to designate a beneficiary, the payments shall be made to the Member’s
surviving Spouse, or if none, to the Member’s estate.

 

Option B – Contingent Annuitant Option. A reduced rate of retirement income
payable during the lifetime of the Member with a percentage, either 50 percent,
75 percent, or 100 percent to be designated by the Member, of said income
payable after the Member’s death to his or her designated contingent annuitant
for such contingent annuitant’s lifetime.

 

-3-



--------------------------------------------------------------------------------

If either the beneficiary under Option A or the contingent annuitant under
Option B dies before the retirement commencement date, the election shall be
deemed null and void, but the Member shall be entitled to make another election
or designate a new contingent annuitant or beneficiary.

 

In the absence of such new election or new designation, as the case may be,
retirement income will be paid to the Member under section 4.4.2 or 4.4.3,
whichever is applicable.

 

If the contingent annuitant under Option B dies after the option has become
effective, the option shall continue in effect, the annual amount of retirement
income payable to the Member at the time of the contingent annuitant’s death
shall remain unchanged, and no further retirement income shall be payable upon
the subsequent death of the Member.

 

If the beneficiary under Option A dies at any time prior to the Member’s death,
the option shall remain effective and the Member may designate a new
beneficiary. In the event the beneficiary under Option A dies after benefit
payments have begun to the Member and the Member designates a new beneficiary,
the period of time over which the benefits are to be paid shall not change.

 

In order to be effective, any election shall be made to the Committee and must
be approved by it no later than the date the Member’s retirement income is to
commence and shall be in writing on forms provided by the Committee. A Member
may revoke the Member’s election of an option at any time prior to his or her
retirement commencement date and may elect the automatic form of payment or
another option.”

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TERADYNE, INC. has caused this instrument to be executed and
effective on this 6th day of January, 2000.

 

ATTEST:       TERADYNE, INC.

By:

  /S/ KATHLEEN DOWNES       By:   /S/ STUART OSATTIN                  

 

-5-